
	
		I
		111th CONGRESS
		2d Session
		H. R. 5369
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2010
			Mr. Donnelly of
			 Indiana (for himself and Mr.
			 Posey) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Secure and Fair Enforcement for Mortgage
		  Licensing Act of 2008 to exempt manufactured and modular housing retailers from
		  the requirements of such Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Manufactured Housing Licensing Clarification Act of
			 2010.
		2.Exemption
			 established
			(a)Definition of
			 loan originatorSection
			 1503(3)(A) of the Secure and Fair Enforcement for Mortgage Licensing Act of
			 2008 (12 U.S.C. 5102(3)(A)) is amended—
				(1)by striking
			 and at the end of clause (iii);
				(2)by striking the
			 period at the end of clause (iv) and inserting ; and; and
				(3)by adding at the end the following new
			 clause:
					
						(v)does not include an individual who performs
				manufactured or modular housing retail sales activities and is licensed or
				registered as required by applicable State law, unless the individual is
				compensated by a lender, a mortgage broker, or other loan originator or by any
				agent of such lender, mortgage broker, or other loan
				originator.
						.
				(b)Manufactured or
			 modular housing retail sales activity definedSection 1503(3) of
			 the Secure and Fair Enforcement for Mortgage Licensing Act of 2008 (12 U.S.C.
			 5102(3)) is amended by adding at the end the following new subparagraph:
				
					(E)Manufactured or
				modular housing retail sales activityThe term manufactured or modular
				housing retail sales activity means any activity that involves offering
				or providing manufactured housing or modular housing sales services to the
				public, including—
						(i)acting as a salesperson for a retailer,
				seller, lessor, or lessee of manufactured or modular housing;
						(ii)bringing together
				parties interested in the sale, purchase, lease, rental, or exchange of
				manufactured or modular housing;
						(iii)negotiating, on
				behalf of any party, any portion of a contract relating to the sale, purchase,
				lease, rental, or exchange of manufactured or modular homes (other than in
				connection with providing financing with respect to any such transaction);
						(iv)closing or
				executing a retail installment sales contract on behalf of a retail seller
				entity of a manufactured or modular home to the extent that any transfer of
				funds for the purchase of the retail installment sales contract are paid
				directly to the retail seller entity offering the home for sale and not to the
				individual closing or executing the retail installment sales contract;
						(v)engaging in any
				activity for which a person engaged in the activity is required to be
				registered or licensed as a manufactured or modular housing retailer or
				salesperson under any applicable law; and
						(vi)offering to
				engage in any activity, or act in any capacity, described in clause (i), (ii),
				(iii), (iv), or
				(v).
						.
			3.Amendment to
			 State law licensing requirementsSection 1508(d) of the Secure and Fair
			 Enforcement for Mortgage Licensing Act of 2008 (12 U.S.C. 1507(d)) is amended
			 by adding at the end the following new paragraphs:
			
				(7)The State loan originator supervisory
				authority has created education and testing appropriate for personal property
				loan originators.
				(8)The State loan originator supervisory
				authority ensures that additional mortgage lending licensing is not mandated of
				a State-licensed personal property lender and has not created unnecessary,
				duplicative licensing requirements for State-licensed lenders engaged solely in
				making residential mortgage loans secured by personal property, such as
				manufactured
				homes.
				.
		
